                                  Case 18-12477-KG           Doc 134       Filed 12/11/18       Page 1 of 10



                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


                In re:                                                        Chapter 11

                DIXIE ELECTRIC, LLC, et al.,1                                 Case No. 18-12477 (KG)

                                      Debtors.                                (Jointly Administered)


                                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                               FOR HEARING ON DECEMBER 13, 2018 AT 10:30 A.M. (ET)

                RESOLVED MATTERS

                1.       Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
                         Continue Their Insurance Policies and Pay All Obligations in Respect Thereof,
                         (II) Authorizing Applicable Banks and Other Financial Institutions to Honor and Process
                         Related Checks and Transfers, and (III) Granting Related Relief [D.I. 5, 11/2/18]

                         Response Deadline:                                  November 19, 2018 at 4:00 p.m. (ET)

                         Responses Received:                                 None

                         Related Documents:

                             A.       Interim Order [D.I. 48, 11/5/18]

                             B.       Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                                      11/5/18]

                             C.       Certification of Counsel [D.I. 80, 11/20/18]

                             D.       Final Order [D.I. 88, 11/26/18]

                         Status:      An order has been entered.



                1
                         The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
                         identification number, are as follows: FR Dixie Holdings Corp. (4205), FR Dixie Acquisition Corp. (6859),
                         FR Dixie Acquisition Sub Corp. (6379), Dixie Electric, LLC (3176), Monahans Electric, Inc. (2307), K&S
                         Electric, Inc. (8960), L&K Electric, LLC (3297), Patriot Automation & Control, LLC (7466), Epic
                         Integrated Services, LLC (5274), Action Electric Holdings, Inc. (4496), Action Electric, Inc. (0227), Mac
                         Supply, Inc. Electrical Contractors (6230), and Wellkeeper, Inc. (4522). The mailing address for each
                         Debtor is 1155 Dairy Ashford Rd, Suite 450, Houston, TX 77079.




01:23938885.2
             Case 18-12477-KG      Doc 134        Filed 12/11/18   Page 2 of 10



2.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
     (A) Continue to Use Their Cash Management System, Including Existing Bank Accounts
     and Employee Card Programs, (B) Honor Certain Prepetition Obligations Related
     Thereto, (C) Continue Intercompany Transactions, and (D) Maintain Existing Check and
     Business Forms; (II) Waiving the Requirements of Section 345(b) on an Interim Basis;
     and (III) Granting Related Relief [D.I. 6, 11/2/18]

     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 50, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Certification of Counsel [D.I. 81, 11/20/18]

        D.      Final Order [D.I. 89, 11/26/18]

     Status:    An order has been entered.

3.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing Debtors to Pay
     Certain Prepetition Taxes, (II) Authorizing Applicable Banks and Other Financial
     Institutions to Honor and Process Related Checks and Transfers, and (III) Granting
     Related Relief [D.I. 7, 11/2/18]

     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 52, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Certification of Counsel [D.I. 82, 11/20/18]

        D.      Final Order [D.I. 90, 11/26/18]

     Status:    An order has been entered.



                                             2
             Case 18-12477-KG      Doc 134        Filed 12/11/18   Page 3 of 10



4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting Utility Providers
     from Altering, Refusing, or Discontinuing Service, (II) Deeming Utility Providers
     Adequately Assured of Future Performance, (III) Establishing Procedures for
     Determining Adequate Assurance of Payment, and (IV) Granting Related Relief [D.I. 8,
     11/2/18]
     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 53, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Certification of Counsel [D.I. 83, 11/20/18]

        D.      Final Order [D.I. 91, 11/26/18]

     Status:    An order has been entered.

5.   Motion of the Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors to
     Pay Certain Prepetition Claims of Trade Creditors, (II) Authorizing Applicable Banks
     and Other Financial Institutions to Honor and Process Related Checks and Transfers, and
     (III) Granting Related Relief [D.I. 9, 11/2/18]

     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 55, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Certification of Counsel [D.I. 84, 11/20/18]

        D.      Final Order [D.I. 93, 11/26/18]

     Status:    An order has been entered.




                                             3
             Case 18-12477-KG      Doc 134        Filed 12/11/18   Page 4 of 10



6.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
     (A) Pay Prepetition Wages, Salaries, Employee Benefits, Prepetition Payroll Taxes, and
     Other Compensation, and (B) Maintain Employee Benefits Programs and Payment of
     Related Administrative Obligations, (II) Authorizing Applicable Banks and Other
     Financial Institutions to Honor and Process Related Checks and Transfers, and
     (III) Granting Related Relief [D.I. 11, 11/2/18]

     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 56, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Certification of Counsel [D.I. 85, 11/20/18]

        D.      Final Order [D.I. 92, 11/26/18]

     Status:    An order has been entered.

7.   Motion for Interim and Final Orders (I) Authorizing Debtors (A) to Obtain Postpetition
     Financing Pursuant to 11 U.S.C. §§ 105, 361, 362, 363(b), 364(c)(1), 364(c)(3),
     364(d)(1), and 364(e) and (B) to Utilize Cash Collateral Pursuant to 11 U.S.C. § 363,
     (II) Granting Adequate Protection to Prepetition Secured Parties Pursuant to 11 U.S.C.
     §§ 361, 362, 363, 364 and 507(b) and (III) Scheduling Final Hearing Pursuant to
     Bankruptcy Rules 4001(b) and (c) [D.I. 14, 11/2/18]

     Response Deadline:                            November 19, 2018 at 4:00 p.m. (ET)

     Responses Received:                           None

     Related Documents:

        A.      Interim Order [D.I. 54, 11/5/18]

        B.      Omnibus Notice of First Day Pleadings and Final Hearing Thereon [D.I. 58,
                11/5/18]

        C.      Notice of Filing of Proposed Final Order (I) Authorizing Debtors (A) to
                Obtain Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 361, 362,
                363(b), 364(c)(1), 364(c)(3), 364(d)(1), and 364(e) and (B) to Utilize Cash
                Collateral Pursuant to 11 U.S.C. § 363, (II) Granting Adequate Protection to


                                             4
             Case 18-12477-KG      Doc 134       Filed 12/11/18   Page 5 of 10



                Prepetition Secured Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and
                507(b) [D.I. 76 12/7/18]

        D.      Certificate of No Objection [D.I. 122, 12/7/18]

        E.      Final Order [D.I. 124, 12/10/18]

     Status:    An order has been entered.

8.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention
     of Prime Clerk LLC as Administrative Advisor Pursuant to Sections 327(a) and 330 of
     the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local Rules 2014-1 and
     2016-2 Nunc Pro Tunc to the Petition Date [D.I. 69, 11/14/18]

     Response Deadline:                            November 28, 2018 at 4:00 p.m. (ET)

     Responses Received:

        A.      Informal comments from the Office of the United States Trustee

     Related Documents:

        B.      Supplemental Declaration of Benjamin J. Steel [D.I. 94, 11/26/18]

        C.      Certification of Counsel [D.I. 100, 11/30/18]

        D.      Order [D.I. 106, 11/30/18]

     Status:    An order has been entered.

9.   Debtors’ Application for Entry of an Order Authorizing the Employment and Retention
     of PJT Partners LP as Investment Banker for the Debtors and Debtors in Possession,
     Pursuant to Sections 327(a) and 328(a) of the Bankruptcy Code, Bankruptcy Rules
     2014(a) and 2016, and Local Rules 2014-1 and 2016-2, Effective Nunc Pro Tunc to the
     Petition Date [D.I. 70, 11/14/18]

     Response Deadline:                            November 28, 2018 at 4:00 p.m. (ET)

     Responses Received:

        A.      Informal comments from the Office of the United States Trustee




                                             5
              Case 18-12477-KG      Doc 134       Filed 12/11/18   Page 6 of 10



      Related Documents:

         B.      Supplemental Declaration of Tara Flanagan [D.I. 97, 11/29/18]

         C.      Certification of Counsel [D.I. 105, 11/30/18]

         D.      Order [D.I. 110, 12/3/18]

      Status:    An order has been entered.

10.   Debtors’ Application for Entry of an Order Authorizing the Retention and Employment
      of Simpson Thacher & Bartlett LLP as Counsel to the Debtors Pursuant to Sections
      327(a) and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local
      Rules 2014-1 and 2016-1 Nunc Pro Tunc to the Petition Date [D.I. 71, 11/14/18]

      Response Deadline:                           November 28, 2018 at 4:00 p.m. (ET)

      Responses Received:

         A. Informal comments from the Office of the United States Trustee

      Related Documents:

         B.      Certification of Counsel [D.I. 101, 11/30/18]

         C.      Order [D.I. 108, 11/30/18]

      Status:    An order has been entered.

11.   Debtors’ Application for an Order Authorizing the Retention and Employment of Young
      Conaway Stargatt & Taylor, LLP as Co-Counsel to the Debtors, Nunc Pro Tunc to the
      Petition Date [D.I. 72, 11/14/18]

      Response Deadline:                           November 28, 2018 at 4:00 p.m. (ET)

      Responses Received:

         A. Informal comments from the Office of the United States Trustee

      Related Documents:

         B.      Certification of Counsel [D.I. 102, 11/30/18]

         C.      Order [D.I. 107, 11/30/18]

      Status:    An order has been entered.


                                              6
              Case 18-12477-KG      Doc 134          Filed 12/11/18   Page 7 of 10




12.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 327, 330, and 331 of
      the Bankruptcy Code, Authorizing the Debtors to Employ and Pay Certain Professionals
      Utilized in the Ordinary Course of Business [D.I. 73, 11/14/18]

      Response Deadline:                              November 28, 2018 at 4:00 p.m. (ET)

      Responses Received:

         A. Informal comments from the Office of the United States Trustee

      Related Documents:

         B.      Certification of Counsel [D.I. 103, 11/30/18]

         C.      Order [D.I. 109, 11/30/18]

      Status:    An order has been entered.

CONTESTED MATTER GOING FORWARD

13.   Debtors’ Application for an Order Authorizing the Retention and Employment of BDO
      USA, LLP as Tax Consultant and Auditor to the Debtors Pursuant to Sections 327(a),
      328(a), and 330 of the Bankruptcy Code, Bankruptcy Rules 2014(a) and 2016, and Local
      Rules 2014-1 and 2016-2 Nunc Pro Tunc to the Petition Date [D.I. 86, 11/21/18]

      Response Deadline:                              December 5, 2018 at 4:00 p.m. (ET)
                                                      [Extended until December 10, 2018 for the
                                                      Office of the United States Trustee]

      Responses Received:

         A.      Objection and Reservation of Rights of United States Trustee [D.I. 126,
                 12/10/18]

      Related Documents:                              None.

      Status:    This matter is going forward.




                                                 7
              Case 18-12477-KG      Doc 134       Filed 12/11/18   Page 8 of 10



UNCONTESTED CONFIRMATION

14.   Confirmation of Amended Joint Pre-Packaged Plan of Reorganization of Dixie Electric,
      LLC and Its Debtor Affiliates [D.I. 127, 12/11/18]

      Confirmation Response Deadline:              December 6, 2018 at 4:00 p.m. (ET)

      Confirmation Responses Received:

         A.      Informal comments from the Office of the United States Trustee for the
                 District of Delaware

         B.      Informal comments from the United States Department of Justice

         C.      Informal comments from the Attorney General for the State of Texas

         D.      Informal comments from the Attorney General for the Commonwealth of
                 Pennsylvania

      Cure Response Deadline:                      December 6, 2018 at 4:00 p.m. (ET)

      Cure Responses Received:

         E.      Informal comments from 36th Street Capital Partners LLC, as assignee of
                 Consultants Group Commercial Funding Corporation d/b/a CG Commercial
                 Finance

         F.      Informal comments from Comdata Inc.

         G.      Global Rental Company, Inc.’s Limited Objection to Debtors’ Notice of Filing
                 of List of Assumed Executory Contracts and Unexpired Leases in Connection
                 With the Joint Pre-Packaged Plan of Reorganization of Dixie Electric, LLC
                 and Its Debtor Affiliates [D.I. 118, 12/6/18]

                 i. Notice of Withdrawal [D.I. 125, 12/10/18]

      Related Documents:

         H.      Disclosure Statement for Joint Pre-Packaged Plan of Reorganization of Dixie
                 Electric, LLC and Its Debtor Affiliates [D.I. 18, 11/2/18]

         I.      Order (I) Scheduling a Combined Hearing on Adequacy of Disclosure
                 Statement and Confirmation of Pre-Packaged Plan; (II) Fixing Deadline to
                 Object to Disclosure Statement and Pre-Packaged Plan; (III) Approving
                 Prepetition Solicitation Procedures and Forma and Manner of Notice of
                 Commencement, Combined Hearing and Objection Deadline; (IV) Approving


                                              8
     Case 18-12477-KG       Doc 134       Filed 12/11/18   Page 9 of 10



        Notice and Objection Procedures for the Assumption or Rejection of
        Executory Contracts and Unexpired Leases; (V) Conditionally (A) Directing
        the United States Trustee Not to Convene Section 341(a) Meeting of Creditors
        and (B) Waving Requirement of Filing Statements of Financial Affairs and
        Schedules of Assets and Liabilities; and (VI) Granting Related Relief [D.I. 51,
        11/5/18]

J.      Notice of (A) Commencement of Pre-Packaged Chapter 11 Cases Under
        Chapter 11 of the Bankruptcy Code, (B) Combined Hearing to Consider
        (I) Adequacy of Disclosure Statement and (II) Confirmation of Pre-Packaged
        Plan, (C) Assumption of Executory Contracts and Unexpired Leases and Cure
        Amounts and (D) Objection Deadlines [D.I. 57, 11/5/18]

K.      Affidavit of Publication [D.I. 63, 11/7/18]

L.      Declaration of Craig E. Johnson of Prime Clerk LLC Regarding the
        Solicitation of Votes and Tabulation of Ballots Cast on the Joint Pre-Packaged
        Plan of Reorganization of Dixie Electric, LLC and Its Debtor Affiliates [D.I.
        99, 11/29/18]

M.      Notice of Filing of List of Assumed Executory Contracts and Unexpired
        Leases in Connection With the Joint Pre-Packaged Plan of Reorganization of
        Dixie Electric, LLC and Its Debtor Affiliates [D.I. 113, 12/3/18]

N.      Plan Supplement to the Joint Pre-Packaged Plan of Reorganization of Dixie
        Electric, LLC and Its Debtor Affiliates [D.I. 114, 12/3/18]

O.      Notice of Filing of Plan Supplement to the Joint Pre-Packaged Plan of
        Reorganization of Dixie Electric, LLC and Its Debtor Affiliates [D.I. 115,
        12/3/18]

P.      Notice of Filing of Blackline of Amended Joint Pre-Packaged Plan of
        Reorganization of Dixie Electric, LLC and Its Debtor Affiliates [D.I. 128,
        12/11/18]

Q.      Memorandum of Law in Support of an Order Approving (I) the Adequacy of
        the Disclosure Statement, (II) Prepetition Solicitation Procedures, and
        (III) Confirmation of the Joint Pre-Packaged Plan of Reorganization [D.I. 129,
        12/11/18]

R.      Debtors’ Motion for Leave to Exceed Page Limit Requirements With Respect
        to Memorandum of Law in Support of an Order Approving (I) the Adequacy
        of the Disclosure Statement, (II) Prepetition Solicitation Procedures, and
        (III) Confirmation of the Joint Pre-Packaged Plan of Reorganization [D.I. 130,
        12/11/18]



                                      9
             Case 18-12477-KG     Doc 134     Filed 12/11/18     Page 10 of 10



        S.      Notice of Filing of Proposed Findings of Facts, Conclusions of Law and Order
                Approving (I) the Adequacy of the Disclosure Statement, (II) Prepetition
                Solicitation Procedures, and (III) Confirmation of the Joint Pre-Packaged Plan
                of Reorganization [D.I. 131, 12/11/18]

        T.      Declaration of Peter Laurinaitis in Support of the Memorandum of Law in
                Support of an Order Approving (I) the Adequacy of the Disclosure Statement,
                (II) Prepetition Solicitation Procedures, and (III) Confirmation of the Joint
                Pre-Packaged Plan of Reorganization [D.I. 132, 12/11/18]

        U.      Declaration of Donald Barnes, III in Support of the Memorandum of Law in
                Support of an Order Approving (I) the Adequacy of the Disclosure Statement,
                (II) Prepetition Solicitation Procedures, and (III) Confirmation of the Joint
                Pre-Packaged Plan of Reorganization [D.I. 133, 12/11/18]

     Status:    Item G has been withdrawn. The hearing on confirmation of the Amended
                Plan is going forward.

Dated: Wilmington, Delaware             SIMPSON THACHER & BARTLETT LLP
       December 11, 2018                Elisha D. Graff (admitted pro hac vice)
                                        Kathrine A. McLendon (admitted pro hac vice)
                                        Edward R. Linden (admitted pro hac vice)
                                        David Baruch (admitted pro hac vice)
                                        425 Lexington Avenue
                                        New York, New York 10017
                                        Telephone: (212) 455-2000
                                        Facsimile: (212) 455-2502

                                                 -and-
                                        YOUNG CONAWAY STARGATT & TAYLOR, LLP

                                        /s/ Elizabeth S. Justison
                                        Edmon L. Morton (No. 3856)
                                        Sean M. Beach (No. 4070)
                                        Elizabeth S. Justison (No. 5911)
                                        Tara C. Pakrouh (No. 6192)
                                        Rodney Square
                                        1000 North King Street
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 571-6600
                                        Facsimile: (302) 571-1253

                                        ATTORNEYS FOR THE DEBTORS AND DEBTORS
                                        IN POSSESSION




                                            10
